      Case 6:18-cv-00305-ADA-JCM Document 1 Filed 10/15/18 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

DEUTSCHE BANK NATIONAL                         §
TRUST COMPANY, AS TRUSTEE                      §
FOR MORGAN STANLEY HOME                        §
EQUITY LOAN TRUST 2005-1                       §
MORTGAGE PASS-THROUGH                          §
CERTIFICATES, SERIES 2005-1,                   §
                                               §
       Plaintiff,                              §
                                               §                Civil Action No. 6:8-cv-305
v.                                             §
                                               §
CINDY MORADO, VICENTE THOMAS                   §
MORADO, VICENTE V. MORADO JR.,                 §
FERNANDO GRANADOS, BIANCA                      §
GRANADOS, and the UNKNOWN                      §
HEIRS AT LAW OF VICENTE V.                     §
MORADO (A/K/A VINCENTE V.                      §
MORADO), DECEASED,                             §
                                               §
       Defendants.                             §

                         PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Deutsche Bank National Trust Company, as Trustee for Morgan Stanley Home

Equity Loan Trust 2005-1 Mortgage Pass-Through Certificates, Series 2005-1 (“Deutsche Bank”)

files this, its Original Complaint against Cindy Morado, Vicente Thomas Morado, Vicente V.

Morado Jr., Fernando Granados, Bianca Grandos, and the Unknown Heirs at Law of Vicente V.

Morado (a/k/a Vincente V. Morado), Deceased, and would respectfully show the Court as

follows:

                                     I.       PARTIES

       1.     Plaintiff is a trustee who is appearing through the undersigned counsel.




PLAINTIFF’S ORIGINAL COMPLAINT                                                     PAGE 1
      Case 6:18-cv-00305-ADA-JCM Document 1 Filed 10/15/18 Page 2 of 12



       2.      Vicente V. Morado (a/k/a Vincente V. Morado) (“Decedent”) was an obligor

under a loan agreement. Decedent died on or about January 16, 2014. Upon information and

belief, no probate is open for Decedent’s estate in Bell County, Texas, the county where the

subject Property is located. Accordingly, there is no executor or administrator to be made a party

in this proceeding as the personal representative of the Vicente V. Morado estate.

       3.      Pursuant to Texas Estates Code §§ 101.001, 101.051, and 201.001, the heirs at

law of Decedent (“Heir” or, collectively, “Heirs”), whether known or unknown, acquired all of

Decedent’s respective estates, including an undivided interest in the Property, immediately upon

her death. Each Heir is made a party in this proceeding.

       4.      Defendant Cindy Morado is an alleged wife and Heir of Decedent, and may be

served with process at her residence, 2402 Purser Drive, Killeen, Texas 76543, or such other

place as she may be found. Summons is requested

       5.      Defendant Vicente Thomas Morado is an alleged son and Heir of Decedent, and

may be served with process at his residence, 2402 Purser Drive, Killeen, Texas 76543, or such

other place as he may be found. Summons is requested.

       6.      Defendant Vicente V. Morado Jr. is an alleged son and Heir of Decedent, and may

be served with process at his residence, 2402 Purser Drive, Killeen, Texas 76543, or such other

place as he may be found. Summons is requested.

       7.      Defendant Fernando Granados is an alleged son and Heir of Decedent, and may be

served with process at his residence, 2402 Purser Drive, Killeen, Texas 76543, or such other

place as he may be found. Summons is requested.

       8.      Defendant Bianca Granados is an alleged daughter and Heir of Decedent, and may

be served with process at her residence, 2402 Purser Drive, Killeen, Texas 76543, or such other


PLAINTIFF’S ORIGINAL COMPLAINT                                                       PAGE 2
      Case 6:18-cv-00305-ADA-JCM Document 1 Filed 10/15/18 Page 3 of 12



place as she may be found. Summons is requested.

       9.      Defendants the Unknown Heirs at Law of Vicente V. Morado (a/k/a Vincente V.

Morado), Deceased, are the unknown heirs of Vicente V. Morado, to the extent that they exist

and to the extent they have an interest in the subject Property. See TEX. ESTATES CODE § 101.001.

The Unknown Heirs of Vicente V. Morado be served by publication. See FED. R. CIV. P. 4(E)(1);

TEX. R. CIV. P. 111. Summons is requested.

                   II.       DIVERSITY JURISDICTION AND VENUE

       10.     There is diversity jurisdiction in this Court because there is complete diversity of

citizenship between Plaintiff and Defendants, and more than $75,000.00 is in controversy in this

cause, exclusive of interest and costs. See 28 U.S.C. § 1332.

       11.     Plaintiff is a national association and trustee of a mortgage-securitization trust. A

trustee that possesses “customary powers to hold, manage, and dispose of assets,” is the real

party in interest to a suit. Navarro Sav. Assoc. v. Lee, 446 U.S. 458, 464 (1980); see BAC

Home Loans Servicing, LP v. Tex. Realty Holdings, LLC, 901 F. Supp. 2d 884, 907–09 (S.D.

Tex. 2012). When a trustee is the real party in interest, its citizenship—not the citizenship of the

beneficiaries of the trust—controls for purposes of diversity jurisdiction. Navarro, 446 U.S. at

464–66. That is, when the trustee has control of assets for the benefit of another and has the

power to sue or be sued in its own name (and does so), the trustee’s citizenship is “all that

matters for diversity purposes.” Americold Realty Trust v. ConAgra Foods Inc., 577 U.S. ___,

136 S. Ct. 1012, 1016 (2016) (citing Navarro, 446 U.S. at 462–66). A national banking

association is considered a citizen of the state in which it is located, as determined by the state of

its main office in the articles of association. Wachovia Bank, NA v. Schmidt, 546 U.S. 303, 318




PLAINTIFF’S ORIGINAL COMPLAINT                                                        PAGE 3
       Case 6:18-cv-00305-ADA-JCM Document 1 Filed 10/15/18 Page 4 of 12



(2006) (citing 28 U.S.C. § 1348). Deutsche Bank National Trust Company has its main offices in

California, so it is a citizen of California diversity purposes.

        12.      The named Defendants are individuals and citizens of the state of Texas. The

Unknown Heirs are nominal parties, whose citizenship can be disregarded for diversity

jurisdiction1. See Navarro, 446 U.S. at 461.

        13.      In this suit, Plaintiff seeks a declaratory judgment to foreclose on real property.

Because the lien interest is valued at more than $75,000.00, the minimum amount-in-controversy

requirement has been met. When the object of the litigation is a mortgage lien that entitles its

owner to the full use and enjoyment of the property, the lien may be measured by the appraised

value of the property, the purchase price, or the outstanding principal and interest. Cf. Farkas v.

GMAC Mortg., LLC, 737 F.3d 338, 341 (5th Cir. 2013).

        14.      When a party seeks declaratory relief, the amount in controversy is measured by

the value of the object of the litigation, and the value of that right is measured by the losses that

will follow. Webb v. Investacorp, Inc., 89 F.3d 252, 256 (5th Cir. 1996). Stated differently, the

amount in controversy is “the value of the right to be protected or the extent of the injury to be

prevented.” Hartford Ins. Grp. v. Lou-Con, Inc., 293 F.3d 908, 910 (5th Cir. 2002) (quoting

Leininger v. Leininger, 705 F.2d 727, 729 (5th Cir. 1983)); see also Farkas, 737 F.3d at 341.

        15.      Here, the value of the right to be protected is enforcement of a mortgage lien

through foreclosure. If Plaintiff were to foreclose on the Property, it would be entitled to either

the full use and possession of it, or the proceeds of a foreclosure sale. But if Plaintiff is unable to

foreclose, it may be entirely divested of any interest in the Property. Thus, rights to the entirety of

1
  Deutsche Bank acknowledges that an ad litem could discover a previously unknown heir who is a citizen of
California. If this occurred, diversity jurisdiction would no longer exist. W. Weber, Co. v. Kosack, 1997 U.S. Dist.
LEXIS 16786 (S.D.N.Y. Oct. 23, 1997) (noting that a Plaintiff naming unknown parties as defendants “does so at his
peril.”)


PLAINTIFF’S ORIGINAL COMPLAINT                                                                    PAGE 4
      Case 6:18-cv-00305-ADA-JCM Document 1 Filed 10/15/18 Page 5 of 12



the property are in question, and the value of the property controls. The Bell County Appraisal

District values the Property at $88,016.00.

       16.      In addition to declaratory relief, Plaintiff seeks attorneys’ fees. Attorneys’ fees

claimed under a contractual or statutory provision are included as part of the amount in

controversy. See Graham v. Henegar, 640 F.2d 732, 736 (5th Cir. 1981) (citing Missouri State

Life Ins. Co. v. Jones, 290 U.S. 199 (1933)); St. Paul Reinsurance Co., Ltd. v. Greenberg, 134

F.3d 1250, 1253 (5th Cir. 1998) (holding attorney’s fees authorized by statute are considered in

determining the amount in controversy); Grant v. Chevron Phillips Chem. Co., 309 F.3d 864 (5th

Cir. 2002) (though considering attorney’s fees in a putative class action, to like effect).

Reasonable attorneys’ fees in this case include filing and serving this suit on the Defendants, and

litigating it through trial. In the event of a trial, those fees would easily exceed $15,000.00. The

value of the Property, taken together with attorneys’ fees places, the amount in controversy at

more than $75,000.00.

       17.      Venue is proper in the Western District of Texas, Waco Division, because this suit

concerns title to real property located in Bell County, Texas. See 28 U.S.C. §§ 124, 1391(b)(2).

                             III.       SUMMARY OF FACTS

       18.      The foregoing paragraphs are incorporated by reference for all purposes.

       19.      On or about August 31, 2004, Decedent Vincente Morado executed an Adjustable

Rate Note in the principal amount of $44,000.00 (“Note”), originally payable to MILA, Inc. d/b/a

Mortgage Investment Lending Associates, Inc. (“MILA”) as lender on a loan secured by the real

property commonly known as 2402 Purser Drive, Killeen, Texas 76543, and more particularly

described as:




PLAINTIFF’S ORIGINAL COMPLAINT                                                       PAGE 5
      Case 6:18-cv-00305-ADA-JCM Document 1 Filed 10/15/18 Page 6 of 12



                 LOT NUMBER EIGHT (8), BLOCK NUMBER FOUR (4), OF
                 NORTHPARK ADDITION, PHASE ONE, KILLEEN, BELL
                 COUNTY, TEXAS, ACCORDING TO THE PLAT OF RECORD IN
                 CABINET "B", SLIDE 25-B OF THE PLAT RECORDS OF BELL
                 COUNTY, TEXAS (the “Property”).

A true and correct copy of the Note is attached hereto as Exhibit A.

       20.      Concurrently with the execution of the Note, Decedent executed a Deed of Trust,

(“Deed of Trust” and together with the Note, “Loan Agreement”), as grantor, granting MILA, its

successors and assigns, a security interest in the Property. The Deed of Trust was recorded in the

official public records of Bell County, Texas, in Volume 5476, Pages 501 through 538. A true

and correct copy of the Deed of Trust is attached hereto as Exhibit B.

       21.      Deutsche Bank is the current holder of the Note and beneficiary of the Security

Instrument. It is also a mortgagee of the Loan Agreement, as defined by Texas Property Code

§ 51.0001(4).

       22.      On or about January 16, 2014, Decedent passed away. No probate was ever

opened for him. In accordance with Texas Estates Code §§ 101.001(b) and 101.051, his heirs

acquired all of his interest in the Property immediately upon his death—subject to the Loan

Agreement debt owed to Deutsche Bank.

       23.      Though some, if not all, of the Defendants have had the use, benefit, and

enjoyment of the Property, they have failed or refused to pay the debt evidenced by the Loan

Agreement. The Loan Agreement is currently due for the July 1, 2017 payment and all

subsequent monthly payments. Notice of default and request to cure was sent via certified mail to

the Borrower’s last known address, in accordance with the Loan Agreement and the Texas

Property Code on August 23, 2018. A true and correct copy of the notice of default is attached

hereto as Exhibit C.


PLAINTIFF’S ORIGINAL COMPLAINT                                                     PAGE 6
      Case 6:18-cv-00305-ADA-JCM Document 1 Filed 10/15/18 Page 7 of 12



       24.        The default was not cured, and the maturity of the debt was accelerated. Notice of

acceleration of loan maturity was sent via certified mail to the Borrower’s last known address, in

accordance with the Loan Agreement and the Texas Property Code on September 24, 2018. A

true and correct copy of the notice of acceleration is attached hereto as Exhibit D.

       25.        Deutsche Bank brings this suit to obtain an order for foreclosure.

                  IV.    CAUSE OF ACTION – DECLARATORY JUDGMENT

       26.        The preceding paragraphs are incorporated by reference for all purposes.

       27.        Deutsche Bank requests a declaration from this Court that it is the owner and

holder of the Note and beneficiary of the Security Instrument. Deutsche Bank requests a further

declaration from this Court that, as owner and holder of the Note and beneficiary of the Security

Instrument, Deutsche Bank is a mortgagee as that term is defined under Texas Property Code

section 51.0001(4), and is authorized to enforce the power of sale in the Security Instrument

through foreclosure of the Property.

       28.        Deutsche Bank has been forced to hire the undersigned attorneys to seek a

declaratory judgment as a result of Decedent and Defendants’ failure to comply with the Loan

Agreement. Deutsche Bank is therefore entitled to and seeks judgment against Defendants for its

reasonable attorney’s fees in this action, both through trial and in the event of a subsequent

appeal, as provided by the Security Instrument signed by the Decedent, and by statute. TEX. CIV.

PRAC. & REM. CODE § 37.009.

             V.          CAUSE OF ACTION – STATUORTY PROBATE LIEN

       29.        The foregoing paragraphs are incorporated by reference for all purposes.




PLAINTIFF’S ORIGINAL COMPLAINT                                                         PAGE 7
      Case 6:18-cv-00305-ADA-JCM Document 1 Filed 10/15/18 Page 8 of 12



       30.     Plaintiff Deutsche Bank seeks a declaration from this Court that Plaintiff has a

statutory probate lien against the Property under the terms of the Loan Agreement and the

following statutory authority:

                   a. TEX. ESTATES CODE §§ 101.001(b) and 101.051(b)(1),
                      which state in pertinent part:

                       “the estate of a person who dies intestate vests
                       immediately in the person's heirs at law, subject to
                       the payment of, and is still liable for: the debts of the
                       decedent, except as exempted by law”

                   b. TEXAS TITLE EXAMINATION STANDARDS § 11.10,
                      which states in pertinent part:

                       “A decedent’s Property passes to his or her heirs at
                       law or devisees immediately upon death, subject in
                       each instance, except for exempt Property, to
                       payment of debts, including estate and inheritance
                       taxes;” and

                   c. TEXAS TITLE EXAMINATION STANDARDS § 11.60,
                      which states in pertinent part:

                       “A decedent’s Property passes to his or her heirs at
                       law or devisees immediately upon death, subject in
                       each instance, except for exempt Property, to
                       payment of debts, including estate and inheritance
                       taxes . . . Property of a decedent passes subject to
                       unpaid debts and taxes of the estate.”

       31.     Through Deutsche Bank’s statutory probate lien, reserved in Texas Estates Code

§§ 101.001 and 101.151, Deutsche Bank has an enforceable and superior lien against the Heirs’

interest in the Property. Because of a material breach of the Loan Agreement, Deutsche Bank

seeks to enforce its statutory probate lien in the Property through foreclosure.

                           VI.    NON-JUDICIAL FORECLOSURE

       32.     The foregoing paragraphs are incorporated by reference for all purposes.




PLAINTIFF’S ORIGINAL COMPLAINT                                                     PAGE 8
      Case 6:18-cv-00305-ADA-JCM Document 1 Filed 10/15/18 Page 9 of 12



       33.       Because of a material breach of the Loan Agreement, Deutsche Bank seeks an

order from this Court to enforce its statutory probate lien through non-judicial foreclosure

pursuant to the terms of the Loan Agreement and Texas Property Code § 51.002, with respect to

all Defendants who acquired the Property subject to Decedent’s debts.

                                 VII.      PUBLIC AUCTION

       34.       The foregoing paragraphs are incorporated by reference for all purposes.

       35.       Because of the material breach of the Loan Agreement, a public auction of the

Property in conjunction with all other regularly scheduled non-judicial foreclosure sales on the

first Tuesday of the month would provide the most practical, efficient, and effective means to

enforce Deutsche Bank’s security interest in the Property. Because the rights, responsibilities and

duties of Deutsche Bank and the trustee are well known under Texas Property Code § 51.002 and

Texas case law, a public auction conducted in the same manner as a non-judicial foreclosure sale

would meet all constitutional standards of due process. Because no personal liability is sought

against the Defendants, a public auction of the Property would be the most expedient means to

put the Property back into the stream of commerce and the housing stock of the community.

Otherwise, the Property will continue to be a wasting asset that is subject to vandalism and

deterioration.

                         VIII.          JUDICIAL FORECLOSURE

       36.       The foregoing paragraphs are incorporated by reference for all purposes.

       37.       In the alternative, for failure to cure the default of the Loan Agreement, Deutsche

Bank seeks to enforce its security interest against the Property in an amount equal to the payoff at

the time of judgment.




PLAINTIFF’S ORIGINAL COMPLAINT                                                       PAGE 9
      Case 6:18-cv-00305-ADA-JCM Document 1 Filed 10/15/18 Page 10 of 12



       38.     As the current legal owner and holder of the Note and the mortgagee of record

who has the right to enforce the Note and Security Instrument, Deutsche Bank seeks a judgment

for judicial foreclosure together with an order of sale issued to the sheriff or constable of Bell

County—the county where the Property is located—directing the sheriff or constable to seize and

sell the Property in satisfaction of the Loan Agreement debt.

                          IX.         TRESPASS TO TRY TITLE

       39.     The foregoing paragraphs are incorporated by reference for all purposes.

       40.     Concurrent with Deutsche Bank acquiring all of Defendants’ right, title, and

interest in the Property—by enforcement of Deutsche Bank’s statutory probate lien by non-

judicial foreclosure under Deed of Trust’s power-of-sale provision and the Texas Property Code

or, alternatively, by judicial foreclosure.—Deutsche Bank seeks a declaration and judgment that

the Defendants are divested of all of their right, title and interest in the Property and that all of

Defendants’ right, title, and interest in the Property are vested in Deutsche Bank. Title as to both

Plaintiff and Defendants is derived from a common source.

                                 X.       WRIT OF POSSESSION

       41.     The foregoing paragraphs are incorporated by reference for all purposes.

       42.     If any person occupies or claims possession of the Property (an “Occupant”) after

transfer of all right, title, and interest in the Property in favor of Deutsche Bank, then Deutsche

Bank requests a writ of possession against any Occupant.



                                    XI.     ATTORNEY FEES

       43.     Because of the material breach of the Loan Agreement, Deutsche Bank is entitled

to recover reasonable and necessary attorneys’ fees under the loan documents, and Texas Civil


PLAINTIFF’S ORIGINAL COMPLAINT                                                      PAGE 10
     Case 6:18-cv-00305-ADA-JCM Document 1 Filed 10/15/18 Page 11 of 12



Practice and Remedies Code §§ 37.009 and 38.001. Attorneys’ fees are not sought as a personal

judgment against the Defendants, but only as an additional debt secured by the Security

Instrument

                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff Deutsche Bank National Trust

Company, as Trustee for Morgan Stanley Home Equity Loan Trust 2005-1 Mortgage Pass-

Through Certificates, Series 2005-1 requests that Defendants be cited to appear and answer, and

the Court enter judgment granting:

       a. A declaration that Deutsche Bank is the owner and holder of the Note and beneficiary
          of the Security Instrument and that Deutsche Bank is a mortgagee as that term is
          defined under Texas Property Code section 51.0001(4), and is authorized to enforce
          the power of sale in the Security Instrument through foreclosure of the Property;

       b. A declaration that Deutsche Bank’s statutory probate lien against the Property shall be
          enforced by a non-judicial foreclosure at public auction—or alternatively, a judgment
          for judicial foreclosure—and that through the foreclosure or auction the Defendants
          are divested, and the purchaser at foreclosure sale is vested, of all of Decedent’s right,
          title, and interest to the Property;

       c. A writ of possession against any Occupant of the Property if the Occupant fails or
          refuses to leave the Property after foreclosure or auction;

       d. Attorney fees and costs of suit; and

       e. All other relief, in law and in equity, to which Deutsche Bank is entitled.



                                                       Respectfully submitted,

                                                  By: /s/ Mark D. Cronenwett
                                                      MARK D. CRONENWETT
                                                      Texas Bar No. 00787303
                                                      mcronenwett@mwzmlaw.com

                                                       GORDON W. GREEN
                                                       Texas Bar No. 24083102




PLAINTIFF’S ORIGINAL COMPLAINT                                                     PAGE 11
     Case 6:18-cv-00305-ADA-JCM Document 1 Filed 10/15/18 Page 12 of 12



                                          ggreen@mwzmlaw.com

                                        MACKIE WOLF ZIENTZ & MANN, P.C.
                                        14160 N. Dallas Parkway, Suite 900
                                        Dallas, Texas 75254
                                        214-635-2650 (Phone)
                                        214-635-2686 (Fax)

                                        ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                 PAGE 12
